DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-29 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea (mental processes) without significantly more. Claim 1 recites:
A computer-implemented method for automated planning of a cutting boundary for removal of a diseased region of an anatomy, the method utilizing a model of the diseased region, the computer-implemented method comprising: (falls within the statutory categories of invention, but a person can mentally evaluate models)
defining, relative to the model of the diseased region, a first plane and a second plane being spaced apart from the first plane; (a person can sketch this on paper with a pencil, and evaluate it mentally)
identifying a geometrical feature of the model of the diseased region; (a person can mentally evaluate geometry of a drawing or imagined feature)
providing a first reference spline derived from the geometrical feature onto the first plane; (a person can imagine or sketch a spline, equivalent to providing an opinion)
providing a second reference spline derived from the geometrical feature onto the second plane; (same as above spline)
creating a first set of ruled surfaces extending between the reference splines; (this is a judgement that a person can make, evaluating the imagined or sketched geometry and deciding on the result)
optimizing a shape of one or both of the reference splines to thereby define one or both of an optimized first spline and an optimized second spline, wherein optimizing is based on minimizing a volume bounded by the first set of ruled surfaces and the first and second planes; (a person can mentally revise or edit a drawing to accomplish this, amounting to a observation and evaluation)
creating a second set of ruled surfaces extending between one of the reference splines and one of the optimized splines or extending between the optimized splines; and (as with the previous ruled surfaces, can be done with mental evaluation)
defining the cutting boundary based on the second set of ruled surfaces. (a person can provide an opinion of cutting boundaries by sketching it on paper)
Claim 17 recites (and Claim 29 is substantially similar, with the same analysis applying):
A computer-implemented method for automated planning of a cutting boundary for removal of a diseased region of an anatomy, the method utilizing a model of the diseased region and a healthy region of the anatomy and utilizing a cutting surface defining a region to be removed from the anatomy, the computer-implemented method comprising: (falls within the statutory categories of invention, but a person can mentally evaluate models)
placing the cutting surface relative to the model of the diseased region; (a person can observe and evaluate a drawing on paper done with a pencil, and sketch further features to accomplish this)
executing an optimization algorithm comprising: (a person can mentally evaluate and judge features to optimize a solution)
specifying an optimization criterion that minimizes an amount of healthy region to be removed by the cutting surface; (this is a judgement a person can provide mentally)
initializing, relative to the cutting surface, candidate solutions influencing characteristics of the cutting surface; and (a person can use their own judgement to create possible solutions based on observations of a drawing sketched on pencil and paper or information they remember)
iteratively performing the following sub-steps (1) to (3) until the candidate solution is identified that satisfies the optimization criterion: (mental evaluation)
(1) evaluating fitness of each of the candidate solution relative to the optimization criterion; (a person can mentally judge this based on their analysis of a drawing)
(2) identifying, among the candidate solutions, the candidate solution best fit to the optimization criterion; and (a person can mentally judge the best result)
(3) updating, relative to the cutting surface, the candidate solutions based on the candidate solution best fit to the optimization criterion; (a person can revise or edit a sketch with a pencil, thereby providing an opinion)
modifying characteristics of the cutting surface based on the identified candidate solution that satisfies the optimization criterion; and (a person can evaluate and judge the cutting surface characteristics based on the above evaluations, and sketch or imagine the results)
defining the cutting boundary relative to the model of the diseased region based on the modified cutting surface. (this is a judgement based on the previous evaluation results that can be provided as an opinion sketched on a drawing)
For the independent claims analyzed above, the judicial exception is not integrated into a practical application. In particular, the claim only recites one additional element – using computer implementation to perform both the claimed steps. The computer implementation is recited at a high-level of generality (i.e., as a generic computer performing a generic computer function of implementing an algorithm) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using computer implementaiton to perform the claimed steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The independent claims (1, 17, 29) are not patent eligible.
The dependent claims 2-16 and 18-28 merely provide further details that fall within the scope of mental processes, and remain ineligible.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 29 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Palomar (cited by applicant on the IDS dated 10/14/2021, Palomar, R., Cheikh, F. A., Edwin, B., Fretland, Å., Beghdadi, A., & Elle, O. J. (2017). A novel method for planning liver resections using deformable Bézier surfaces and distance maps. Computer methods and programs in biomedicine, 144, 135-145.)
Palomar teaches:
A computer-implemented method for automated planning of a cutting boundary (Abstract (all); Figs. 1-4; p.136 Section 3.1, As in CP approaches, the work-flow of our approach (Fig. 1), consists of two steps: initialization (planar approximation) and modification of the resection.)
for removal of a diseased region of an anatomy, (p.135 Section 1, Liver resection, which refers to the surgical removal of a liver tumor)
the method utilizing a model of the diseased region and a healthy region of the anatomy and (p.136 Section 3.1, This not only leads to new properties of the resection surfaces, but also to different user interaction schemes. In our method, first, the 3D mesh models Mp (parenchyma) and Mt (tumor) generated previously, are used to define a planar contour around the parenchyma.; examiner notes that Mp is healthy and Mt is diseased in the reference)
utilizing one or more cutting geometries (Section 3.1, Unlike in CP, user interaction required to specify the contour is not based on manual drawing, but on a slicing movable plane (Section 3.2). This contour leads to the generation of a planar resection surface. In a second step, the user can deform the planar surface by means of a grid of control points (Section 3.3).; Section 3.2 (all))
defining a region to be removed from the anatomy, the computer-implemented method comprising: (Mr in Fig. 3(a)-3(c); Fig 4; Section 3.6, Resections, regardless of their type, can be defined by a virtual resection resulting from a resection surface with pseudo-parabolic shape)
automatically placing the one or more cutting geometries relative to the model of the diseased region; (Section 3.2, a line connecting the centroid of the tumor c with an arbitrarily placed 3D end-point pe ... The plane P is then used to slice the parenchyma model Mp, thus providing a contour representation Vs; P0 in Fig 2(a) and 4(b))
automatically optimizing one or more of a size, shape, position, and orientation of the one or more cutting geometries relative to the model of the diseased region based on the following: (Fig. 4(c)-4(k); Section 3.1, In our method, first, the 3D mesh models Mp (parenchyma) and Mt (tumor) generated previously, are used to define a planar contour around the parenchyma ... This contour leads to the generation of a planar resection surface.)
a cutting criterion requiring that the one or more cutting geometries be planned for removal of an entirety of the diseased region as a single piece; and (Fig 3(c), 4(l); Section 3.5, In order to compute volumes using this process, the resection path must enter and leave the parenchyma completely. This not only makes sense under the point of view of the application, but also guarantees a separation between the resected and the remnant volume.)
an optimization criterion that minimizes an amount of healthy region to be removed by the one or more cutting geometries; and (p.135-136, Section 1, help surgeons optimizing the resection path, potentially increasing the remnant liver. Volume expanding techniques (like associating liver partition and portal split (ALPPS) [8], and portal vein embolization) can also make use of pre-operative planning to derive the volumetry of the resection. This can help ensuring that remnant liver is large enough and with sufficient function to prevent post-operative liver failure.)
automatically defining the cutting boundary relative to the model of the diseased region based on the optimized cutting geometry. (Fig. 3(c), 4(l); Section 3.5, Finally, a connected threshold region growing is applied (low threshold l = lp and upper threshold u = lr ) with a seed point arbitrarily chosen from a target tumor. In order to compute volumes using this process, the resection path must enter and leave the parenchyma completely.; Section 3.6, in our implementation, simple mouse right-click on any of the 4 inner points will produce translation of all these points together. The same applies for the 12 outer points. This type of interaction allows the simple construction of pseudo-parabolic shapes)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 17- 25 and 27-28 are rejected under 35 U.S.C. 103 as being unpatentable over Palomar (cited by applicant on the IDS dated 10/14/2021, Palomar, R., Cheikh, F. A., Edwin, B., Fretland, Å., Beghdadi, A., & Elle, O. J. (2017). A novel method for planning liver resections using deformable Bézier surfaces and distance maps. Computer methods and programs in biomedicine, 144, 135-145.) in view of Bian, Q., Zhang, X., Wang, Z., Liu, M., Li, B., Wu, D., & Liu, G. (09 January 2020). Virtual surgery system for liver tumor resection. Journal of Intelligent & Fuzzy Systems, 38(1), 263-276.
Regarding Claim 17:
Palomar teaches:
A computer-implemented method for automated planning of a cutting boundary for removal of a diseased region of an anatomy, (Abstract (all); Figs. 1-4; p.136 Section 3.1, As in CP approaches, the work-flow of our approach (Fig. 1), consists of two steps: initialization (planar approximation) and modification of the resection.; p.135 Section 1, Liver resection, which refers to the surgical removal of a liver tumor)
the method utilizing a model of the diseased region and a healthy region of the anatomy and (p.136 Section 3.1, This not only leads to new properties of the resection surfaces, but also to different user interaction schemes. In our method, first, the 3D mesh models Mp (parenchyma) and Mt (tumor) generated previously, are used to define a planar contour around the parenchyma.; examiner notes that Mp is healthy and Mt is diseased in the reference)
utilizing a cutting surface (Section 3.1, Unlike in CP, user interaction required to specify the contour is not based on manual drawing, but on a slicing movable plane (Section 3.2). This contour leads to the generation of a planar resection surface. In a second step, the user can deform the planar surface by means of a grid of control points (Section 3.3).; Section 3.2 (all))
defining a region to be removed from the anatomy, the computer-implemented method comprising: (Mr in Fig. 3(a)-3(c); Fig 4; Section 3.6, Resections, regardless of their type, can be defined by a virtual resection resulting from a resection surface with pseudo-parabolic shape)
placing the cutting surface relative to the model of the diseased region; (Section 3.2, a line connecting the centroid of the tumor c with an arbitrarily placed 3D end-point pe ... The plane P is then used to slice the parenchyma model Mp, thus providing a contour representation Vs; P0 in Fig 2(a) and 4(b))
executing an optimization algorithm comprising: (p.135-136, Section 1, help surgeons optimizing the resection path)
specifying an optimization criterion that minimizes an amount of healthy region to be removed by the cutting surface; (p.135-136, Section 1, help surgeons optimizing the resection path, potentially increasing the remnant liver. Volume expanding techniques (like associating liver partition and portal split (ALPPS) [8], and portal vein embolization) can also make use of pre-operative planning to derive the volumetry of the resection. This can help ensuring that remnant liver is large enough and with sufficient function to prevent post-operative liver failure.)
initializing, relative to the cutting surface, candidate solutions influencing characteristics of the cutting surface; and (Section 3.2, a line connecting the centroid of the tumor c with an arbitrarily placed 3D end-point pe ... The plane P is then used to slice the parenchyma model Mp, thus providing a contour representation Vs; P0 in Fig 2(a) and 4(b))
iteratively performing the following sub-steps (1) to (3) until the candidate solution is identified that satisfies the optimization criterion: (Fig. 1 Steps 1 and 2 illustrate iterative execution, see also Bian reference below)
modifying characteristics of the cutting surface based on the identified candidate solution that satisfies the optimization criterion; and (Fig 3(c), 4(l); Section 3.5, In order to compute volumes using this process, the resection path must enter and leave the parenchyma completely. This not only makes sense under the point of view of the application, but also guarantees a separation between the resected and the remnant volume.)
defining the cutting boundary relative to the model of the diseased region based on the modified cutting surface. (Fig. 3(c), 4(l); Section 3.5, Finally, a connected threshold region growing is applied (low threshold l = lp and upper threshold u = lr ) with a seed point arbitrarily chosen from a target tumor. In order to compute volumes using this process, the resection path must enter and leave the parenchyma completely.; Section 3.6, in our implementation, simple mouse right-click on any of the 4 inner points will produce translation of all these points together. The same applies for the 12 outer points. This type of interaction allows the simple construction of pseudo-parabolic shapes)
Palomar does not teach in particular, but Bian teaches:
(1) evaluating fitness of each of the candidate solution relative to the optimization criterion; (p.267 col 2, In each iteration, a candidate region R1 was expanded by three pixels in the radius to obtain a new region R2)
(2) identifying, among the candidate solutions, the candidate solution best fit to the optimization criterion; and (p.267 col 2, This expansion processing was repeated till the average gray value within the R3 region on the arterial phase image G1r3 and on the equilibrium phase image G2r3 satisfied the condition …  A tumor was first identified from the candidates by using the features of circularity, volume, and the intensity of a label.)
(3) updating, relative to the cutting surface, the candidate solutions based on the candidate solution best fit to the optimization criterion; (p.271, the model space was divided into two parts by the cutting plane according to the contact point of the surgical tool and the organ model.; p.272, . In this paper, we proposed a fully automatic method to segment the liver tumors such as HCC and metastasis. Such a “press-one-button” system is extremely user-friendly and can be used without any training)
It would have been obvious to one of ordinary skill in the art at the time the invention was made to apply the iterative candidate based optimization of Bian to the surgical optimization of Palomar, in order to make clinical practice more efficient (Bian, abstract) and  increase the accuracy and safety of surgical operations (Bian p.264 col 2 ¶1)

Regarding Claim 18:
Palomar teaches:
wherein modifying characteristics of the cutting surface comprises modifying one or more of a size, position, and orientation of the cutting surface. (Fig. 4(c)-4(k); Section 3.1, In our method, first, the 3D mesh models Mp (parenchyma) and Mt (tumor) generated previously, are used to define a planar contour around the parenchyma ... This contour leads to the generation of a planar resection surface.)

Regarding Claim 19:
Palomar teaches:
further being implemented with a plurality of discrete cutting surfaces, and (Fig. 4(i)-4(l))
wherein modifying characteristics of the discrete cutting surfaces comprises modifying one or more of: a size of one or more of the discrete cutting surfaces and a position and/or orientation of one or more of the discrete cutting surfaces. (Fig. 4(c)-4(k); Section 3.1, In our method, first, the 3D mesh models Mp (parenchyma) and Mt (tumor) generated previously, are used to define a planar contour around the parenchyma ... This contour leads to the generation of a planar resection surface.)

Regarding Claim 20:
Palomar teaches:
wherein modifying characteristics of the cutting surfaces comprises modifying one or more of: a size of the cutting surfaces; a position and/or orientation of the cutting surfaces; and a position and/or orientation of a vertex or focal point of the hull. (Fig. 4(c)-4(k); Section 3.1, In our method, first, the 3D mesh models Mp (parenchyma) and Mt (tumor) generated previously, are used to define a planar contour around the parenchyma ... This contour leads to the generation of a planar resection surface.)
Palomar does not teach in particular, but Bian teaches:
further being implemented with a plurality of cutting surfaces arranged in a hull, and (Fig 8(b) illustrates surgical instruments in a tray)
It would have been obvious to one of ordinary skill in the art at the time the invention was made to apply the iterative candidate based optimization of Bian to the surgical optimization of Palomar, in order to make clinical practice more efficient (Bian, abstract) and  increase the accuracy and safety of surgical operations (Bian p.264 col 2 ¶1)

Regarding Claim 21:
Palomar teaches:
wherein modifying characteristics of the volume comprises modifying one or more of: a size of the volume and a position and/or orientation of the volume. (Fig. 4(c)-4(k); Section 3.1, In our method, first, the 3D mesh models Mp (parenchyma) and Mt (tumor) generated previously, are used to define a planar contour around the parenchyma ... This contour leads to the generation of a planar resection surface.)
Palomar does not teach in particular, but Bian teaches:
further being implemented with one or more cutting surfaces defining a volume, and (Fig 8(b) illustrates surgical instruments in a tray)
It would have been obvious to one of ordinary skill in the art at the time the invention was made to apply the iterative candidate based optimization of Bian to the surgical optimization of Palomar, in order to make clinical practice more efficient (Bian, abstract) and  increase the accuracy and safety of surgical operations (Bian p.264 col 2 ¶1)

Regarding Claim 22:
Palomar does not teach in particular, but Bian teaches:
wherein the model of the healthy region comprises additional anatomical features to be avoided, and further specifying a criterion that penalizes or rewards one or more of the candidate solutions based on an amount of additional anatomical features to be avoided. (p.267, Further, FPs were eliminated by using the contrast feature, one of the 14 texture features calculated from the gray-level co-occurrence matrix (GLCM) [46], which was confirmed as the most important parameter selected by our feature optimization algorithm ... other abdominal organs, such as the kidney and the spleen, had to be extracted from a real patient’s data)
It would have been obvious to one of ordinary skill in the art at the time the invention was made to apply the iterative candidate based optimization of Bian to the surgical optimization of Palomar, in order to make clinical practice more efficient (Bian, abstract) and  increase the accuracy and safety of surgical operations (Bian p.264 col 2 ¶1)

Regarding Claim 23:
Palomar teaches:
wherein the model of the diseased region is a three-dimension model, and wherein the model of the diseased region and the cutting surface are positioned in a three-dimensional coordinate system. (Fig. 4 illustrates 3d models in a 3d coordinate system)

Regarding Claim 24:
Palomar does not teach in particular, but Bian teaches:
wherein placing the cutting surface relative to the model of the diseased region is performed automatically, and (p.266, , we developed a CAD system [42] for a fully automatic segmentation of the liver region with tumorous tissues on the multislice MDCT or MR images; see also Fig 4 in Palomar)
wherein automatically placing the cutting surface relative to the model of the diseased region is performed by automatically placing the cutting surface relative to one of the following: a most-distant point of the model of the diseased region determined relative to an axis of the three-dimensional coordinate system; an arbitrary location outside of a boundary of the model of the diseased region; and a centroid of the model of the diseased region. (Fig. 3, internal landmarks selected from centroid line (red) of liver on coronal plane; p.267, From the center of the kernel, a white circle was finally drawn, wherein the sum of Di had the smallest value … )
It would have been obvious to one of ordinary skill in the art at the time the invention was made to apply the iterative candidate based optimization of Bian to the surgical optimization of Palomar, in order to make clinical practice more efficient (Bian, abstract) and  increase the accuracy and safety of surgical operations (Bian p.264 col 2 ¶1)

Regarding Claim 25:
Palomar teaches:
wherein initializing, relative to the cutting surface, candidate solutions comprises initializing a random set of candidate solutions. (p.137, an arbitrarily placed 3D end-point Pe; examiner notes arbitrary placement is equivalent to randomly placed)

Regarding Claim 27:
Palomar teaches:
further specifying a cutting criterion to the optimization algorithm requiring that the cutting surface be planned for removal of an entirety of the diseased region as a single piece. (Fig. 4 illustrates such cutting surfaces)

Regarding Claim 28:
Palomar teaches:
wherein placing the cutting surface relative to the model of the diseased region includes placing the cutting surface such that the diseased region is included in the region to be removed from the anatomy. (Fig. 4 illustrates such cutting surfaces)

Claims 26 is rejected under 35 U.S.C. 103 as being unpatentable over Palomar (cited by applicant on the IDS dated 10/14/2021, Palomar, R., Cheikh, F. A., Edwin, B., Fretland, Å., Beghdadi, A., & Elle, O. J. (2017). A novel method for planning liver resections using deformable Bézier surfaces and distance maps. Computer methods and programs in biomedicine, 144, 135-145.) in view of Bian, Q., Zhang, X., Wang, Z., Liu, M., Li, B., Wu, D., & Liu, G. (09 January 2020). Virtual surgery system for liver tumor resection. Journal of Intelligent & Fuzzy Systems, 38(1), 263-276, and further in view of Zou (Zou, Y., Liu, P. X., Yang, C., Li, C., & Cheng, Q. (2017). Collision detection for virtual environment using particle swarm optimization with adaptive cauchy mutation. Cluster Computing, 20(2), 1765-1774.)
Regarding Claim 26:
Palomar does not teach in particular, but Zou teaches:
wherein the optimization algorithm is an evolutionary algorithm, and optionally, wherein the evolutionary algorithm is a particle swarm optimization algorithm. (Abstract, Then particle swarm optimization with adaptive Cauchy mutation is used to find the optimal solution.; Introduction, collision between soft tissue organs and surgical instruments in virtual surgery)
It would have been obvious to one of ordinary skill in the art at the time the invention was made to apply the particle swarm optimization of Zou to the surgical optimization of Palomar as modified by Bian, in order to provide a good balance between accuracy and speed performance (Zou, Introduction).

Allowable Subject Matter
Claims 1-16 distinguish over the art of record due to their recitation of the bounded volume minimization based on ruled surfaces and planes created by the splines defined in claim 1.  Reasons for allowance and indication of allowable matter are being held in abeyance until the 35 USC 101 rejections are resolved.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BIJAN MAPAR whose telephone number is (571)270-3674. The examiner can normally be reached Monday - Thursday, 11:00-8:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boris Gorney can be reached on 571-270-5626. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BIJAN MAPAR/              Primary Examiner, Art Unit 2147